TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00577-CV



                                      In re Seth Rountree



                 ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                             MEMORANDUM OPINION


               Seth Rountree petitions for a writ of mandamus to compel the district court to enter

a judgment nunc pro tunc “to give the defendant credit [for] time spent on Deferred Adjudication

and Probation in Constructive Custody” in Williamson County cause number 98-897-K26. When

community supervision is revoked, however, “[n]o part of the time that the defendant is on

community supervision shall be considered as any part of the time that he shall be sentenced to

serve,” with an exception that is not alleged to apply here. Tex. Code Crim. Proc. Ann. art. 42.12,

§ 23(b) (West Supp. 2008).

               The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).




                                             __________________________________________

                                             Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton

Filed: October 20, 2009